Citation Nr: 0611990	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 through 
May 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  The veteran had a history of hypertension prior to 
induction into service.

2.  The veteran's hypertension did not increase in severity 
during his five months of service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet.  App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in November 2002, that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence and 
medical records to support the veteran's claim as well as 
requested that the veteran submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact the he should submit 
any pertinent evidence in his possession.

Accordingly, the RO obtained all of the veteran's service 
medical records.  Additionally, the veteran submitted private 
medical records dated from December 1995 through August 2002 
and statements from lay witnesses.  Moreover, the veteran 
indicated, in a December 2002 statement, that any other 
relevant, private medical records were unavailable and that 
he had no further evidence to submit.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  At the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  For those disorders that preexisted 
service and were worsened or "aggravated" during such 
service, a veteran may obtain service connection.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002).

If a condition is noted at the time of the veteran's 
examination and acceptance into service, the presumption of 
soundess will not apply and inquiry must be had into the 
issue of whether the presumption of aggravation applies; 
(i.e., whether the disorder may be presumed to have underwent 
an increase or worsening during service).  38 U.S.C.A. 
§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Furthermore, the court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski 1 Vet. App. 292, 297 (1991).


History and Analysis

The veteran contends that his hypertension was permanently 
aggravated as a result of his in-service active duty.  

Upon entry into service, the veteran was noted to have the 
"physical defect" of high blood pressure.  Review of the 
veteran's service medical records indicates that the veteran 
reported a history of high and unstable blood pressure and 
dizziness and fatigue accompanying physical activity, prior 
to entry into military service.  Furthermore, the history 
given by the veteran and noted in the service medical records 
indicates that the veteran's symptoms began worsening before 
his entry into service.  The certificate of discharge and 
service medical records, while indicating a final diagnosis 
of psychoneurosis, noted that the veteran experienced 
symptoms of dizziness, weakness, headaches, and collapse upon 
strenuous activity.  The Medical Board determined that this 
disability existed prior to service and was not aggravated by 
active service.

Unfortunately, medical records prior to, or immediately 
subsequent to the veteran's period of service are unavailable 
for the Board to review.  However, the veteran submitted lay 
statements that support his claim that he had hypertension 
prior to entry into service.  

After a February 2003 VA medical examination, a VA examiner 
stated that the veteran currently has hypertension that is 
controlled with medicine, and that this condition 
"apparently" predated the veteran's military service.  The 
veteran reported to the VA examiner that he did not receive 
any treatment for hypertension during his four months and six 
days of service.  The VA examiner noted in his examination 
report that no prior medical records were available for his 
review.

The evidence supports the veteran's contention that he had 
hypertension prior to service.  Upon close review of the 
available medical records and the competent lay testimony in 
the record, the Board notes that the evidence is insufficient 
to support a finding of aggravation of the veteran's 
preexisting hypertension.  The veteran's service medical 
records indicate a history of dizziness and fatigue upon 
physical exertion prior to entry into service and during 
service.  Moreover, the court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

While the veteran claims that his hypertension was aggravated 
by service, as a layperson, he is only competent to testify 
as to the features or symptoms of an injury or illness.  Lay 
testimony is not competent when it begins to address such 
areas as medical causation, or a particular injury or illness 
suffered by the claimant.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).

 In this case, the contemporary Medical Board, although 
indicating a final diagnosis of psychoneurosis, noted the 
accompanying symptoms to be dizziness, weakness, headaches, 
and collapse upon strenuous activity.  The Medical Board 
determined that this disability existed prior to entry into 
service and was not aggravated by active service.  Further, 
there is no medical evidence indicating that hypertension 
increased in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
the record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his hypertension was permanently aggravated by service.  
Accordingly, service connection for hypertension is denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


